Citation Nr: 1101618	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative arthritis 
of the left knee.

2. Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1945 to 
January 1947, from August 1948 to August 1949, and from October 
1950 to November 1951.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

These matters were remanded to the RO in May 2008 and again in 
August 2010 for additional development.  After completing the 
requested actions, the RO continued the denial of the claims and 
returned these matters to the Board for additional appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The medical evidence of record suggests that the Veteran's 
currently diagnosed PTSD is more likely than not related to his 
military service. 

3.  Degenerative arthritis of the left knee was not shown until 
more than 45 years after discharge from service, and the only 
medical opinions to address the etiology of the Veteran's 
degenerative arthritis of the left knee weigh against the claim.  
Arthritis was first noted more than 45 years post-service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
arthritis of the left knee are not met.  Arthritis may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder, diagnosed as PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the Veteran's claim for 
service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished.

With regard to the claim for service connection for degenerative 
arthritis of the left knee, an April 2006 letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection for degenerative 
arthritis of the left knee on appeal.  This letter also informed 
the Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, this letter provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  

After issuance of the above letter, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the issue remaining on appeal in a May 2010 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Service connection may be presumed for certain chronic diseases, 
including arthritis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. 3.307, 3.309(a) (2009).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity 
of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.




A.  Degenerative arthritis of the left knee

Initially, the Board notes that the Veteran's representative 
asserts that because the Veteran's claims file was sent to the 
examiner who conducted the prior May 2010 examination, instead of 
affording the Veteran an entirely new VA examination, that the 
case must be again remanded for complete compliance with the 
Board's August 2010 remand order.  

The Board disagrees and finds that there has been substantial 
compliance with its August 2010 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
returned the claims file to the May 2010 VA examiner for another 
opinion that explains the basis for the VA examiner's prior 
determination.  The VA examiner provided a thorough discussion of 
the pertinent medical evidence, explained the basis for his prior 
opinion, and provided his ultimate conclusion.  The AMC later 
issued an October 2010 SSOC.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates of 
the Board's  remand.  See Stegall, supra.  Therefore, in light of 
the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record.

Service treatment records show that in November 1950 the Veteran 
was seen for complaints of injury to his left knee while doing 
physical training.  X-ray of the left knee was negative.  There 
were no additional records showing treatment for complaints, 
findings, or diagnosis of a left knee disorder.  The Veteran's 
separation examination report was negative for complaints, 
findings, or diagnosis of a left knee disorder.  Examination of 
the spine and extremities, to include the Veteran's gait, were 
normal.  

VA medical records from March 1990 to January 1997 are negative 
for complaints, findings, or diagnosis of a left knee disorder.  

A November 1992 VA medical record notes that physical examination 
of the knee revealed full flexion and extension without pain.  No 
ligamentous laxity noted.  The impression was negative for a left 
knee disorder.  

A July 1997 VA medical record shows that the Veteran complained 
of slipping on the ice in February 1997 and hit his left knee and 
he has intermittent pain, difficulty walking and weight bearing.  
The assessment was left knee pain, probably secondary to baseline 
osteoarthritis, exacerbated by fall, intermittent.  An X-ray 
revealed degenerative joint disease of the left knee.   

In November 2005, the Veteran submitted his claim for service 
connection for a left knee disorder.   

A May 2010 VA joints examination report reflects that the VA 
examiner reviewed the claims file, interviewed the Veteran, and 
performed a physical examination.  The Veteran complained of left 
knee pain from when he was at Ft. Dix, New Jersey in 1948 and was 
doing some physical training.  He said they were leap frogging 
and someone jumped on his back and he fell and the knee bent 
backward at that time.  He said he went to sick call, was given a 
pain pill and some light duty.  He was eventually sent to Korea 
in December 1950 to June 1951 in a combat zone.  The VA examiner 
noted that the Veteran's VA primary care physician does not have 
any left knee problems listed in the Veteran's ongoing problem 
list.  He noticed that the Veteran was seen at the VA in July 
1997 for complaints of left knee pain and a history of a fall 
incident in January 1997.  X-ray showed some degenerative joint 
disease with proliferative changes of pointing of the tibial 
spine along the superior and inferior inner aspect of the 
patella.  The joint compartment were well maintained, however.  
In reviewing the claims file, the VA examiner could not find any 
trauma history of the left knee in service.  He noted that the 
separation physical from the military did not reveal any knee 
pain, complaint or problem either.  The VA examiner opined that 
he really could not say that there was a relationship with the 
Veteran's left knee arthritis and service without resort to mere 
speculation.  The Veteran was treated for a sprained knee, but 
went on to three more years of active service and there was no 
further knee problems.  He does have arthritic changes in both 
his knees, but greater in the left knee.  Again, no clear 
evidence found, but without resort to mere speculation he could 
not give any further opinion.  

In September 2010, the May 2010 VA joints examiner provided an 
addendum which was a detailed discussion of the Veteran history, 
medical findings, and basis for the prior opinion.  The diagnosis 
was bilateral knee degenerative joint disease.  He noted that the 
Veteran hurt his knee while in service, which was treated as a 
sprain at that juncture, and that there were no further problems 
after that incident.  He stated that the Veteran's left knee 
degenerative changes are as they typically see with years of wear 
and tear on weight bearing joints causing degeneration.  Since 
the Veteran's DJD is noted to be bilaterally it is less than 
likely that the left knee findings are of any particular 
traumatic nature.  So, without medical evidence of a more 
substantial injury that the Veteran's left knee sprain back in 
service, he did not see a relationship of the present day 
effecting the Veteran's left knee and his military service.  
 
Post service, the first medical evidence of any left knee 
disorder is in a July 1997 VA medical record showing that the 
Veteran complained of slipping on the ice in February 1997 and 
hit his left knee and he has intermittent pain, difficulty 
walking and weight bearing.  The assessment was left knee pain, 
probably secondary to baseline osteoarthritis, exacerbated by 
fall, intermittent.  An X-ray revealed degenerative joint disease 
(DJD) of the left knee, more than 45 years after service.  
Clearly, such time period is well beyond the presumptive period 
for establishing service connection for arthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In addition, the Board notes 
that the Veteran's first post-service complaints of left knee 
pain were in relation to a fall in February 1997.  At that time, 
the Veteran never mentioned that he had pain in his left knee 
since service, or that his left knee pain was in any way related 
to his military service.  

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the Veteran's 
left knee disorder and service weighs against the claim.  In this 
regard, while the initial opinion provided by May 2010 VA joints 
examiner lacked an adequate reason and bases for the examiner's 
statement that he could not render an opinion without resorting 
to speculation, the Board finds that such was rectified in the VA 
examiner's opinion in September 2010.  In this regard, the VA 
examiner opined that without medical evidence of a more 
substantial injury than the Veteran's left knee sprain back in 
service, he did not see a relationship of the present day 
effecting the Veteran's left knee and his military service.  He 
noted that the Veteran hurt his knee while in service, which was 
treated as a sprain at that juncture, and that there were no 
further problems after that incident.  He further explained that 
the Veteran's left knee degenerative changes are what they 
typically see with years of wear and tear on weight bearing 
joints causing degeneration.  

The Board finds that the September 2010 VA examiners' opinion 
constitutes probative evidence on the medical nexus questions-
based as it was on review of the Veteran's documented medical 
history and assertions and examination.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).   The VA examiner provided a detailed 
explanation for his prior conclusion in May 2010 that he really 
could not say that there was a relationship with the Veteran's 
left knee arthritis and service without resort to mere 
speculation and a sufficient basis for his final opinion in 
September 2010.  The September 2010 addendum opinion was an 
assessment by the VA examiner arrived at after all due diligence 
in seeking relevant medical information that may have bearing on 
the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382 
(2010)

Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that would, 
in fact, support the claim for service connection for 
degenerative arthritis of the left knee.  The Board also points 
out that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted to 
substitute their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

The only other evidence of record supporting the Veteran's claim 
is his own lay statements.  Even if these statements could be 
read as claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
complaints of a left knee disorder until more than 45 years after 
service, and then the complaints were made in relation to a fall 
post-service in February 1997, with no mention of a relationship 
to the Veteran's military service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Moreover, this claim 
turns on the matter of medical nexus, or relationship, between a 
current disability and service or a service- connected disability 
- a matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claim for service connection 
for degenerative arthritis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the competent and 
probative evidence does not support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Acquired psychiatric disorder

In addition to the above legal criteria, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843-39852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, resulting from combat when he was sent 
to Pusan Korea to help the South Korean Army fight the enemy in 
December 1950.  The Veteran also contends that he saw dead 
soldiers hanging in trees.  He furthers that in spring 1951 in 
the Central Mountains of Korea he was involved in moving refuges 
when he heard a lot of shooting.  A response from U.S. Army and 
Joint Services Records Research Center (JSRRC) reflects that the 
Veteran unit arrived in Pusan, South Korea in October 1950 and 
was stationed at Wonsan, Hamhung, and Hungnam, North Korea by 
December 1950.  In addition, from March to November 1951, the 
Veteran's battalion operated from Yongchon-Pohangdong, Andong, 
Wonju, and Taegu and was responsible for the security of the 
roads, bridges, railway, and railway yards.  The Veteran's 
representative asserts in an August 2010 informal hearing 
presentation that, essentially, during the time that the Veteran 
participated in the security of roads in the spring and winter of 
1951 it would be likely that the Veteran's unit would have been 
under enemy fire.

A September 2010 VA PTSD examination report reflects that the 
Veteran reiterated his assertions regarding exposure to combat 
operations, firefights and involvement with the enemy in and 
around Pusan, South Korea.  The VA examiner noted that it did not 
appear that the Veteran was awarded any type of  combat related 
medals and this examiner is not able to verify the Veteran's 
reports, though he certainly sounded legitimate as he talked 
about these experiences.  The VA examiner noted that in a 
confused way, the Veteran indicated he began having symptoms 
about ten years ago; however, it is unclear exactly when these 
symptoms occurred because the Veteran is showing evidence of 
dementia that is making it difficult for him to outline his 
particular experiences and to related to them in a chronological 
way.  Based on a review of the medical records and the Veteran's 
claims file, and clinical examination, and assuming that the 
information gathered is factual and accurate, it was the 
examiner's opinion that the Veteran exhibits dementia, moderate 
intensity of the Alzheimer's and/or vascular types and PTSD, 
moderate to moderately severe (pending verification of 
stressors).  

In this case, the September 2010 VA examiner appears to accept 
the Veteran's reports of being confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran 
based on his reports of such incidents while serving in South 
Korea.  He further found that the Veteran had PTSD related to 
such incidents, where such incidents were verified.  The Board 
finds that there is an absence of clear and convincing evidence 
to the contrary that such events asserted by the Veteran did in 
fact occur, that the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service, and 
thus, in this case, the Veteran's lay testimony alone  
establishes the occurrence of the claimed in-service stressor.  
Therefore, by resolving all reasonable doubt in favor of the 
Veteran, service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, is granted.


ORDER

Service connection for degenerative arthritis of the left knee is 
denied.

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


